In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00213-CR



       DONALD RANDALL CARTER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 10-0080X




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       Donald Randall Carter, appellant, has filed with this Court a motion to dismiss his appeal.

The motion was signed by both Carter and his counsel in compliance with Rule 42.2(a) of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule

42.2(a), we grant the motion. See id.

       Accordingly, we dismiss the appeal.




                                             Bailey C. Moseley
                                             Justice


Date Submitted:       October 16, 2013
Date Decided:         October 17, 2013

Do Not Publish




                                                2